DETAILED ACTION
This Office Action is in response to the filing of amendments to the claims on 11/12/2021. As per the amendments, claims 1, 7-8, 10, 13-14, and 18 have been amended, claims 5, 9, and 17 have been cancelled, and no claims have been added. Thus, claims 1-4, 6-8, 10-16, and 18 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erikson et al. (US Pub. 2018/0078450) in view of Shimizu (US Pat. 5,935,089) in view of Okazaki et al. (US Pat. 4,327,713).
Regarding claim 1, Erikson discloses a massage apparatus for selectively providing either vibrational massage or suction massage to a user (see the device 200 of Fig. 2, where three-way switch 212 selectively controls activating a vibration or suction massage; see also [0002] and [0010]), comprising: a housing (see the outer shell of device 200 in Fig. 2, which encompasses electric motor 202); a vibrational massage head integrated within a first side of the housing 

However, Shimizu teaches a similar massage device for delivering a percussive massage, (see tapping-type massaging mechanism 1A in Fig. 1) where the percussive massage is driven by a crank pin (crank mechanism 7 in Fig. 1, including crank pin 7a) and a plate mounted on the crank pin to drive a reciprocating motion for driving the percussive massage head (see vibrating plate 8 in Fig. 1), as well as the housing being connected to an elongated handle used to orient the device to the subject during use (see housing 2 in Fig. 1, which contains the tapping -type massaging mechanism 1A and the motor 4, such that the handle can be manipulated as needed to control where the percussive massage is delivered).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction nozzle and housing of Erikson to instead be a percussive massage head all located within a handle as taught by Shimizu, as it would be a simple substitution of one type of massage therapy for another to deliver the therapeutic benefits of a percussive massage, while also including a handle for easy use and manipulation of the device onto the body of the user.

However, Okazaki teaches a similar device for selectively choosing between a vibration or percussive massage, where the percussive massage mechanism has a crank pin which drives a reciprocating rod (see pivot pin 84a in Fig. 6 which is mounted on the crank motion element 84). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of the modified Erikson device (Shimizu; plate 8 in Fig. 1) to be a reciprocating rod as taught by Okazaki, as it would be a simple substitution of one reciprocating member for another, to yield the predictable result of providing a reciprocating motion powered by a crank pin to drive a percussive massage member.
Regarding claim 2, the modified Erikson device has everything as claimed, including a counterbalance mounted on the second sprag bearing (Shimizu; see counterbalance 6 in Fig. 1), the counterbalance reducing the magnitude of vibrations that would otherwise be caused by driving of the second sprag bearing and the percussive massage head (Shimizu; see Col. 5 lines 43-55).
Regarding claim 3, the modified Erikson device has everything as claimed, including when the second sprag bearing is being driven by the motor defining a percussion mode of the massage apparatus, the massage apparatus experiences less than 50% of a vibration that occurs in the massage apparatus when the first sprag bearing is being driven by the motor defining a vibration mode of the massage apparatus (Erikson; see [0010] and Fig. 2 where when the motor 
Regarding claim 4, the modified Erikson device has everything as claimed, including the first and second sprag bearings are mounted on the drive shaft (Erikson; see Fig. 2 where clutches 240 and 242 are on the drive shaft defined by outputs 206 and 208), the eccentric weight is mounted on the first sprag bearing (Erikson; see eccentric mass 22 in Fig. 2); and the crank pin is mounted on the second sprag bearing (Erikson; see second clutch 242 which has been modified in light of Shimizu to be connected to a crank pin as seen in Shimizu Fig. 1 crank pin 7a, for driving the percussive massage head).
Regarding claim 6, the modified Erikson device has everything as claimed, including the controller automatically changes a rotational speed of the motor when a user activates a user control to change a rotational direction of the motor from the first rotational direction to the second rotational direction (Erikson; see Fig. 2 where the controller of three-way switch 212 is actuated by a user to switch between a first and second position 218 and 220 to change 
Regarding claim 7, the modified Erikson device, as modified in claim 1, has everything as claimed, and further including a drive shaft coupled to the motor (Erikson; shaft defined by first and second outputs 206 and 208 in Fig. 2), the drive shaft being driven by the motor in either the first rotational direction or the second rotational direction (Erikson; see the first and second directions 244 and 246 of the shaft which are selective controlled by three way switch 212 in Fig. 2); a vibration mechanism (Erikson; see eccentric mass 222 and vibrational pad 226 in Fig. 2); a first clutch rotationally coupled to the drive shaft (Erikson; see clutch 240 in Fig. 2), the first clutch driving the vibration mechanism when the drive shaft rotates in the first rotational direction and not driving the vibration mechanism when the drive shaft rotates in the second rotational direction (Erikson; see first direction 244 in Fig. 2 and [0010] where due to the first one-way clutch 240, when the electric motor 202 rotates in the first direction, the vibrational pad is vibrated, and engages only when rotating in the first direction and not when rotating in the second direction 246); a second clutch rotationally coupled to the drive shaft (Erikson; clutch 242 in Fig. 2), the second clutch driving an output shaft (Shimizu; see plate 8 in Fig. 1, which is a rod as modified by Okazaki, which is driven by the second output 208 of Erikson Fig. 2) to reciprocate when the drive shaft rotates in the second rotational direction and not driving the output shaft to reciprocate when the drive shaft rotates in the first rotational direction (Erikson; see second direction 246 in Fig. 2 and [0010] where due to the second one-way clutch 242, when the electric motor 202 rotates in the second direction, the percussion massage head 
Regarding claim 8, the modified Erikson device has everything as claimed, including the output shaft is coupled to the percussive massage head (Erikson; see second output 208 in Fig. 2, which couples to the massage head as seen in Shimizu Fig. 1, which has the analogous shaft 5) such that the percussive massage head reciprocates when the drive shaft rotates in the second rotational direction and does not reciprocate when the drive shaft rotates in the first rotational direction (Erikson; see second direction 246 in Fig. 2 and [0010] where due to the second one-way clutch 242, when the electric motor 202 rotates in the second direction, the percussion massage head as modified in light of Shimizu and Okazaki is activated, and engages only when rotating in the second direction and not when rotating in the first direction 244, thus reciprocating the rod of Okazaki when rotating in the second direction but not the first direction).
Regarding claim 10, the modified Erikson device has everything as claimed, including a crankshaft rotationally coupled to the second clutch (Shimizu; see crank mechanism 7 in Fig. 1 which is rotationally coupled to the output shaft 208 and thus clutch 242 of Erikson Fig. 2); a crank pin mounted to the crankshaft (Shimizu; see crank pin 7a in Fig. 1); wherein the output shaft is rotationally mounted to the crank pin shaft such that as the drive shaft rotates in the second direction the crank pin moves in a circular motion thereby driving the output shaft in reciprocating motion (Shimizu; see Fig. 1 where the drive shaft 5 (analogous to Erikson shaft 208 in Fig. 2) rotates, and the crank pin 7a moves in an orbital motion to drive the plate 8, 
Regarding claim 11, the modified Erikson device has everything as claimed, including the first and second clutches comprise unidirectional bearings (Erikson; see clutches 240 and 242 in Fig. 2; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to unidirectional bearings).
Regarding claim 12, the modified Erikson device has everything as claimed, including the unidirectional bearings comprise sprag bearings (Erikson; see clutches 240 and 242 in Fig. 2; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings).
Regarding claim 13, the modified Erikson device, as modified in claim 1, has everything as claimed, and further including a drive shaft driven by the motor to rotate (Erikson; see Fig. 2 the shaft defined by outputs 206 and 208); and means for coupling the drive shaft to the percussive massage head such that the percussive massage head is driven in reciprocating motion when the drive shaft rotates in the second rotational direction but not when the drive shaft rotates in the first rotational direction (Erikson; see second direction 246 in Fig. 2 and [0010] where due to the second one-way clutch 242, when the electric motor 202 rotates in the second direction, the percussion massage head as modified in light of Shimizu and Okazaki is activated, and engages only when rotating in the second direction and not when rotating in the first direction 244).
Regarding claim 14, the modified Erikson device has everything as claimed, including an eccentric weight (Erikson; eccentric mass 222 in Fig. 2); and means for coupling the drive shaft 
Regarding claim 15, the modified Erikson device has everything as claimed, including wherein: said means for coupling the drive shaft to the eccentric weight comprises: a first sprag bearing mounted to the drive shaft (Erikson; see clutch 240 on output shaft 206 connecting to eccentric mass 222 in Fig. 2), and said means for coupling the drive shaft to the percussive massage head comprises: a second sprag bearing mounted to the drive shaft (Erikson; see clutch 242 and output shaft 208 in Fig. 2, which connect the modified percussive massage mechanism as taught by Shimizu and Okazaki), and an output shaft coupled to the percussive massage head (Shimizu; see Fig. 1 where shaft 5 connects to the percussive massage head, the shaft 5 being analogous to output shaft 208 in Fig. 2 of Erikson).
The modified Erikson device lacks a detailed description of the first sprag bearing having an inner race and an outer race, the drive shaft being rotationally coupled to the inner race thereof and the eccentric weight being rotationally coupled to the outer race thereof; the second sprag bearing having an inner race and an outer race, the drive shaft being rotationally coupled to the inner race thereof; a crank pin mounted to the outer race of the second sprag bearing, the output shaft being mounted to the crank pin such that as the outer race of the 
However, Okazaki further teaches first sprag bearing having an inner race (Okazaki; upper race 34b in Fig. 5) and an outer race (Okazaki; lower race 34a in Fig. 5), the drive shaft being rotationally coupled to the inner race thereof (Okazaki; see Fig. 5 where output shaft 11 couples to upper race 34b; see also Col. 3 lines 56-68 to Col. 4 lines 1-20) and the eccentric weight being rotationally coupled to the outer race thereof (Okazaki; see Fig. 5 where lower race 34a couples to peripheral metal 33 and thus to eccentric balance weight 35); the second sprag bearing having an inner race (Okazaki; supporter ring 67 in Fig. 5) and an outer race (Okazaki; orbital motion member 63 in Fig. 5), the drive shaft being rotationally coupled to the inner race thereof (Okazaki; see Figs. 1 and 5 where output shaft 11 couples to supporter ring 67); a crank pin mounted to the outer race of the second sprag bearing (Okazaki; see crank member 84 in Fig. 5 which is mounted to orbital motion member 63), the output shaft being mounted to the crank pin such that as the outer race of the second sprag bearing rotates the output shaft and the percussive massage head coupled thereto are driven in reciprocating motion (Okazaki; see Fig. 6 where the reciprocating member is mounted on the output of crank member 84, such that the motion from the crank member 84 drives to reciprocating member 71 to move the dynamic therapy member 72 up and down; see also Col. 5 lines 64-68 to Col. 6 lines 1-9 and Col. 8 lines 1-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second clutches of Erikson to have inner races which connect to the drive shaft, and outer races which connect the 
Regarding claim 16, the modified Erikson device has everything as claimed, including wherein: said means for coupling the drive shaft to the eccentric weight comprises a first unidirectional bearing (Erikson; see clutch 240 in Fig. 2; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings); and said means for coupling the drive shaft to the percussive massage head comprises a second unidirectional bearing (Erikson; see clutch 242 in Fig. 2, which connects to the percussive massage head as modified by Shimizu and Okazaki; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson in view of Shimizu in view of Okazaki as applied to claim 13 above, and further in view of Park (US Pub. 2017/0007498).
Regarding claim 18, the modified Erikson device has a vibrational massage head (Erikson; vibrational pad 226 in Fig. 2).

However, Park teaches a similar motor driven massage device capable of two different massages, where a vibratory massage head has a plurality of flexible protrusions (see device of Fig. 6, where a plurality of acupressure protrusions are formed on one side of the auxiliary massaging members 210 so massage the scalp; see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrational pad of the modified Erikson device to have a plurality of acupressure protrusions as taught by Park, as it would provide the benefits of an acupressure massage to the vibrational massage mode of the modified Erikson device, allowing the device to more effectively massage the scalp.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, the Erikson device is being used as the current primary reference to teach oppositely opposed massage mechanisms, and the newly applied Shimizu device teaches use of a handle, as well as the inclusion of percussive massage. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785